t c summary opinion united_states tax_court roland gyula szasz petitioner v commissioner of internal revenue respondent docket no 13460-03s filed date roland gyula szasz pro_se valerie l makarewicz for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for and the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar should not be cited as authority respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure and dollar_figure for and respectively after concessions the issues for decision are whether the statute_of_limitations bars the assessment of the deficiencies for and if the statute_of_limitations is not a bar whether petitioner is entitled to dependency_exemption deductions for his parents in and petitioner concedes for he is not entitled to deduct a dependency_exemption for his sister christina szasz for he received unreported income in the aggregate amount of dollar_figure and he is not entitled to the following schedule c profit or loss from business deductions to the limited extent provided herein that were disallowed by respondent expense advertising depreciation mortgage interest other interest legal and professional services office expense rent repairs and maintenance supplies taxes and licenses travel meals and entertainment other expenses--telephone other expenses--points dollar_figure big_number -0- -0- -0- big_number -0- -0- dollar_figure big_number big_number big_number respondent concedes for and petitioner is entitled to deduct car and truck expenses in the amounts of dollar_figure and dollar_figure respectively as claimed on petitioner’s schedules c and for petitioner is entitled to deduct mortgage interest of dollar_figure taxes and licenses of dollar_figure and points of dollar_figure as schedule a itemized_deductions expenses rather than as schedule c expenses as claimed and disallowed in the notice_of_deficiency whether petitioner is entitled to head-of-household filing_status in and and whether petitioner is entitled to various schedule c profit or loss from business deductions in and an adjustment to the amount of petitioner’s itemized_deductions is purely a mechanical matter the resolution of which is dependent on our disposition of the issues for decision i background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time that the petition was filed petitioner resided in thousand oaks california a petitioner’s occupation until the real_estate market crash in california in petitioner worked full time as a real_estate agent in victorville california in mid-1997 petitioner relocated to thousand oaks to find a better job and he started working full time as a real_estate agent for fred sands brown realty fred sands by petitioner was working only part time at fred sands during the evenings and on the weekends at all relevant times petitioner maintained an office at fred sands and focused his real_estate activity on listings and investors in both victorville and thousand oaks victorville is located approximately miles from thousand oaks in addition to his part-time job with fred sands petitioner worked full time as a salesman for cardservice international cardservice in the thousand oaks area in and petitioner worked hours a week at cardservice from a m until p m b petitioner’s place of residence in petitioner purchased a single_family_residence pincite0 caspian drive in victorville victorville home petitioner maintained the victorville home as his place of residence until mid-1997 when he relocated to thousand oaks petitioner retained the victorville home because he was unable to sell it in without sustaining a significant loss when petitioner relocated to thousand oaks in mid-1997 he initially lived with his parents lorant and elizabeth szasz individually referred to as lorant and elizabeth in their home in thousand oaks in date petitioner moved out of his parents’ home and rented a guest house above a two-car garage pincite camino cristobal in thousand oaks camino cristobal the guest house had one bedroom one bathroom a kitchenette and a great room which was a combination living room and dining room the great room contained a dining table a couch and a desk petitioner used the great room both to entertain personal guests and family and to meet with clients from fred sands in date petitioner and his then-girlfriend signed a new lease for camino cristobal at which time petitioner’s girlfriend began to reside with him in petitioner paid expenses for camino cristobal which amounts remain in issue as follows rent of dollar_figure repairs and maintenance of dollar_figure utilities of dollar_figure and telephone of dollar_figure in mid-1999 petitioner moved to a single_family_residence in moorpark which is in the thousand oaks vicinity moorpark home under a lease with an option to purchase the moorpark home includes approximately big_number square feet and has two bedrooms two bathrooms a kitchen a living room and a dining room petitioner used the second bedroom as an office for convenience we refer to camino cristobal and the moorpark home collectively as the thousand oaks home in petitioner paid expenses for the thousand oaks home which amounts remain in issue as follows rent of dollar_figure utilities of dollar_figure and telephone of dollar_figure c petitioner’s family household in date petitioner’s father lorant became disabled before his disability lorant worked at lerc at a time not disclosed in the record petitioner purchased the moorpark home and currently resides there enterprises inc hungarians’ sunday lerc a family_corporation that lorant established in at all relevant times lorant was the director and secretary-treasurer and elizabeth was the president sometime in lerc lent approximately dollar_figure to lorant elizabeth and petitioner collectively in date lorant began receiving approximately dollar_figure in social_security disability benefits in and lorant and elizabeth did not receive a salary from lerc because of financial constraints lorant and elizabeth sold their home in thousand oaks in and moved into petitioner’s victorville home at all relevant times lorant and elizabeth resided by themselves in the victorville home d petitioner’s and income_tax returns lorant prepared petitioner’s and income_tax returns petitioner executed his income_tax return on date and filed it on or before date petitioner executed his income_tax return on date and filed it on or before date lerc’s business operations consisted of owning several properties a printing company and a mailing company the record does not disclose what part of the total was lent to each individual but the record indicates that a portion was lent to petitioner to buy a car by the end of the taxable_year there was an outstanding loan of dollar_figure to lerc’s stockholders during the years in issue petitioner was not married but he filed as head-of-household claiming his parents as dependents petitioner attached inter alia a schedule c to each of his income_tax returns for and on each schedule c petitioner identified his business activity code as signifying an office of real_estate agents and brokers on each schedule c petitioner claimed various deductions after concessions and as relevant to the issues for decision those deductions were as follows rent repairs and maintenance utilities telephone dollar_figure dollar_figure -0- e examination of petitioner’s returns at a time not disclosed in the record respondent commenced an examination of petitioner’s and returns on date petitioner executed form_2848 power_of_attorney and declaration of representative appointing lorant as his representative concerning income_tax matters for the taxable years through the form_2848 specifically authorized lorant to sign consents lorant signed the form_2848 on date respondent received the form_2848 on date on date lorant executed on behalf of petitioner a form_872 consent to extend the time to assess tax consenting to extend the period of limitation for to date first consent lorant signed the first consent as lorant szasz p o for roland szasz respondent received the first consent on date and respondent’s authorized official countersigned it on date on date lorant executed on behalf of petitioner another form_872 consenting to extend the period of limitation for to date second consent lorant signed the second consent as lorant szasz p a for roland szasz respondent received the second consent on date and respondent’s authorized official countersigned it on that same day on date lorant executed on behalf of petitioner another form_872 consenting to extend the period of limitation for to date third consent lorant signed the third consent as lorant szasz p o a for roland szasz respondent’s authorized official countersigned it on date for reasons not fully explained in the record lorant became unable to continue to represent petitioner in the audit consequently in or about date lorant hired on behalf of petitioner a certified_public_accountant scott penn mr penn there is no explanation in the record why lorant executed two separate form sec_872 consent to extent the time to assess tax consenting to extend the period of limitations to the same date of date to handle petitioner’s income_tax matters for and petitioner was aware that lorant hired mr penn on petitioner’s behalf and petitioner approved the hiring of mr penn on date lorant executed on behalf of petitioner a form_2848 appointing mr penn as petitioner’s representative for the taxable years through lorant signed the form_2848 as lorant szasz p o a for roland szasz mr penn signed the form_2848 on the same day from about date through date mr penn corresponded with respondent’s agent on approximately occasions as a matter of practice mr penn would then correspond with lorant who would relay all the information to petitioner when mr penn was unable to persuade respondent to accept petitioner’s returns as filed he executed on date a form_872 consenting to extend the period of limitations for and to date last consent mr penn signed the last consent as petitioner’s representative respondent’s authorized official countersigned it on date f notice_of_deficiency on date respondent issued to petitioner a notice_of_deficiency for and respondent determined that petitioner is not entitled to claim his parents as dependents that petitioner is not entitled to head-of-household filing_status and that petitioner is not entitled to deduct the following schedule c expenses expense advertising car and truck expenses depreciation insurance mortgage interest other interest legal and professional services office expense rent for other business property big_number repairs and maintenance supplies taxes and licenses big_number -0- travel utilities telephone -0- points total expenses big_number claimed dollar_figure big_number big_number big_number -0- -0- disallowed dollar_figure big_number big_number -0- -0- -0- allowed -0- dollar_figure big_number -0- -0- claimed dollar_figure big_number big_number big_number big_number big_number disallowed dollar_figure big_number big_number -0- big_number big_number allowed -0- dollar_figure big_number -0- -0- -0- -0- -0- -0- big_number -0- -0- -0- big_number -0- -0- -0- -0- -0- big_number big_number big_number big_number big_number big_number -0- -0- big_number -0- -0- -0- big_number -0- -0- -0- -0- -0- big_number big_number big_number it appears that petitioner transposed this amount which should have been dollar_figure as claimed on form_4562 depreciation and amortization the total amount disallowed is dollar_figure there is no explanation for this discrepancy the total amount disallowed is dollar_figure there is no explanation for this discrepancy g petition petitioner timely filed a petition with the court disputing respondent’s determinations paragraph of the petition states i am requesting the head of the household status be reinstated reason my father has been disabled since since then he has received less than dollar_figure m in income to live on out of this my parents spend approx half dollar_figure m on insurance and medications with today’s cost of living it is impossible to even get by on per month per married couple i have been providing shelter and support since my father became disabled please reinstate my original tax declaration i have responded in time to any inquiry that was issued by the irs after my initial responses the irs changed the accounting to alternative_minimum_tax please consider that after i agreed to consent to extend the time to assess tax the irs response was received months after the due_date of date ii discussion a statute_of_limitations we must first decide whether the statute_of_limitations bars the assessment of the deficiencies in issue in doing so we must decide whether the last consent is valid for and if it is valid then the period for assessment of income_tax was extended and respondent’s notice_of_deficiency for and was timely if however the last consent is invalid then the period for assessment of income_tax expired before respondent issued the notice_of_deficiency generally an income_tax must be assessed within years after the applicable return is filed sec_6501 in this regard a return filed before the due_date is considered as having been filed on the date it was due sec_6501 this period may be extended however if the taxpayer and the commissioner consent in writing before the expiration of the limitations_period to extend the 3-year period of limitations sec_6501 the commissioner and the taxpayer may extend the period so agreed upon by subsequent agreements in writing we note that respondent did not determine in the notice_of_deficiency that petitioner is subject_to the alternative_minimum_tax therefore we need not address petitioner’s allegation made before the expiration of the period previously agreed upon id the bar of the statute_of_limitations on assessment is an affirmative defense and the party raising it must specifically plead it and carry the burden of proving its applicability rule sec_39 sec_142 if the taxpayer makes a prima facie case proving the filing_date of his or her income_tax return and the expiration of the statutory period prior to the mailing of the notice_of_deficiency the burden of going forward with the evidence shifts to respondent 57_tc_735 respondent may discharge this burden by showing that the parties executed a written consent valid on its face extending the period of limitations for assessment and that the notice_of_deficiency was mailed prior to the expiration of the extended period 85_tc_535 if respondent introduces an apparently valid consent and the taxpayer asserts that such consent is ineffective the burden of going forward again shifts back to the taxpayer to affirmatively show the invalidity of the written consent id the burden_of_proof ie the burden of ultimate persuasion however always remains with the party who pleads that the assessment is barred by the statute_of_limitations id pincite petitioner timely filed his and income_tax returns and the period of limitations with respect to those years ordinarily would have expired on date and date respectively respondent contends however that petitioner duly executed a consent which is valid on its face extending the period of limitations to date and that respondent issued the notice_of_deficiency before such date when a consent appears regular on its face and in accordance with law we generally presume that the parties who signed the consent acted within the scope of their authority 19_bta_212 affd 58_f2d_566 8th cir ryan v commissioner tcmemo_1991_49 the last consent properly identifies petitioner as the taxpayer and bears the signature of petitioner’s representative mr penn who acted pursuant to a valid form_2848 furthermore respondent’s authorized representative executed the last consent before the expiration of the period of limitations therefore respondent has introduced a consent form that appears to be valid and petitioner must prove that the last consent is invalid see ryan v commissioner supra lefebvre v commissioner tcmemo_1984_202 affd per curiam 758_f2d_1340 9th cir petitioner contends that the last consent is invalid because mr penn did not have the requisite authority to execute an extension on petitioner’s behalf in this regard petitioner contends that he never delegated such authority to mr penn we reject petitioner’s contention petitioner acting through lorant hired mr penn specifically to resolve the audit of petitioner’s taxable years and on date petitioner again acting through lorant executed a form_2848 appointing mr penn as his personal representative with respect to petitioner’s income_tax matters for the taxable years through we consider significant that the form_2848 specifically authorized the representative to sign consents thus we find that petitioner gave mr penn authority to represent him before the internal_revenue_service including the execution of a consent form petitioner contends however that mr penn was required to obtain approval from petitioner before executing any consent to extend the period of limitations petitioner further maintains that had mr penn asked for approval to execute the last consent petitioner would not have authorized such action however there is nothing on the form_2848 or in the record to suggest that mr penn did not have the requisite authority to execute the last consent thus petitioner has failed to prove that mr penn acted outside the scope of his authority petitioner does not contend that lorant lacked authority to execute the first three consents on his behalf nor does petitioner contend that lorant lacked authority to hire mr penn as petitioner’s representative consequently mr penn properly executed pursuant to a form_2848 the last consent to extend the period of limitations for and to date because respondent issued the notice_of_deficiency before such date the statute_of_limitations does not bar the assessment of any deficiency in income_tax for and b burden_of_proof as a general_rule the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 503_us_79 290_us_111 by virtue of sec_7491 however the burden_of_proof may under certain circumstances be shifted to the commissioner on the basis of the record we hold that sec_7491 does not operate to shift the burden_of_proof to respondent because petitioner did not introduce credible_evidence with respect to any factual issue relevant to ascertaining his liability he did not comply with the requirements to substantiate his deductions and he did not maintain all required records sec_7491 116_tc_438 in view of the foregoing we proceed with our analysis on the basis that petitioner bears the burden of proving that respondent’s determinations are erroneous c dependency_exemption deductions on each of his returns for and petitioner claimed dependency_exemption deductions for both of his parents in the notice_of_deficiency respondent denied the deductions a taxpayer is entitled to a deduction for an exemption for each individual who qualifies as the taxpayer’s dependent under sec_151 and sec_152 sec_151 c the term dependent includes a taxpayer’s parents over half of whose total support is received from the taxpayer for the calendar_year sec_152 the term ‘support’ includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs petitioner contends that he contributed over half of his parents’ total support in support of this contention petitioner introduced at trial a worksheet indicating that his parents’ sole source_of_income was lorant’s annual social_security_benefits of approximately dollar_figure that his parents’ total support cost was dollar_figure and that petitioner contributed dollar_figure towards his parents’ support we do not find the worksheet to be reliable because petitioner did not have personal knowledge of the information in the worksheet which was completed by lorant and petitioner did not present any testimony we note that the worksheet erroneously counted rent for the victorville home as an expense of the entire household and as another separate expense of the dependents or other documentary_evidence to explain the types of expenses the amounts he paid and the frequency of the expenses moreover there is evidence in the record to suggest that lorant and elizabeth also may have received some support from lerc during the years in issue which information was not reflected in the worksheet nor refuted at trial although we do not doubt that petitioner may have contributed towards the support of his parents petitioner failed to show the extent of such support on the basis of the record we decline to accept petitioner’s unsupported assertion that he provided over half of his parents’ support see 87_tc_74 respondent’s determination on this issue is therefore sustained d head-of-household filing_status on each of his returns for and petitioner listed his filing_status as head-of-household in the notice_of_deficiency respondent changed petitioner’s filing_status to single a taxpayer is considered a head-of-household if either the taxpayer maintains as his or her home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode of an individual who qualifies as the taxpayer’s dependent under sec_151 and sec_152 or the taxpayer maintains a household that constitutes the principal_place_of_abode of the taxpayer’s father or mother but only if such parent qualifies as the taxpayer’s dependent under sec_151 and sec_152 sec_2 we have already held that petitioner is not entitled to deductions for exemptions for his parents for and because they do not qualify as petitioner’s dependents under sec_151 and sec_152 accordingly petitioner does not qualify as a head-of-household for either of those years sec_2 because petitioner was unmarried his filing_status is single see sec_1 c and he is entitled to the standard_deduction applicable to that particular filing_status see sec_63 accordingly we sustain respondent’s determination on this issue e schedule c deductions as relevant to the issues for decision petitioner claims that he is entitled to deductions for business_expenses as follows rent of dollar_figure and dollar_figure for and respectively repairs and maintenance of dollar_figure for utility expenses of dollar_figure and dollar_figure for and respectively and telephone expenses of dollar_figure and dollar_figure for and respectively deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed rule a 292_us_435 290_us_111 a taxpayer is required to maintain records sufficient to substantiate his or her claimed deductions sec_6001 this includes the burden of substantiating the amount and purpose of the items claimed id 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_262 however generally precludes deductions for personal living or family_expenses sec_280a further disallows business_expenses with respect to the use of a dwelling_unit used by the taxpayer during the taxable_year as a residence sec_280a sec_280a however permits the deduction of expenses allocable to a portion of the dwelling_unit that is used exclusively and on a regular basis as either the principal_place_of_business for the taxpayer’s trade_or_business or a place of business that is used by clients or customers in meeting or dealing with the taxpayer in the normal course of the taxpayer’s trade_or_business sec_280a in determining whether a home_office is a taxpayer’s principal_place_of_business we must consider the amount of time spent at each location and the relative importance of the activities performed at each location see 506_us_168 petitioner first contends that the victorville home was his personal_residence and that the thousand oaks home was his place of business away from home thus petitioner maintains that he is entitled to expenses for rent repairs and maintenance utilities and telephone associated with the thousand oaks home petitioner’s contention is not supported by the evidence the record is clear that the thousand oaks home rather than the victorville home was petitioner’s personal_residence and tax_home for and petitioner testified that he kept the victorville home for financial reasons and that he had to rent business property in thousand oaks because he could not commute every day between victorville and thousand oaks we are unable to accept petitioner’s testimony at face value see tokarski v commissioner supra pincite we find that petitioner’s reason for relocating to thousand oaks for renting a personal_residence in thousand oaks and for keeping the victorville home was purely personal in nature petitioner voluntarily relocated to thousand oaks to seek gainful employment indeed petitioner began working full time at a new job with cardservice in thousand oaks and found a residence close to it thus we are not convinced that petitioner’s desire to continue working as a part-time real_estate agent established a business_purpose for renting the thousand oaks home consequently expenses such as rent repairs and maintenance utilities and telephone associated with the thousand oaks home are disallowed under sec_262 in the alternative petitioner contends that he is entitled to these expenses because he maintained a home_office in the thousand oaks home petitioner’s contention lacks merit although we do not doubt that petitioner may have worked at home on occasion with respect to his real_estate activity we decline to accept petitioner’s naked assertion that the expenses are valid business_expenses without further supporting evidence of the business_purpose of the expenses or the correct allocation between personal and business_expenses see 440_f2d_688 9th cir affg tcmemo_1969_159 on the basis of the record we find that petitioner’s principal_place_of_business for his real_estate activity was his office at fred sands and that petitioner maintained his home_office for his own personal convenience in addition petitioner failed to present any evidence whatsoever indicating the amount of time and the relative importance of the activities that he performed at fred sands in comparison to the thousand oaks home and the extent to which he used his home_office for business in the normal course of his real_estate activity in particular we fail to see how petitioner could have used the great room at camino cristobal exclusively for business in light of the fact that the great room comprised of the living room and dining room and for most of the year petitioner’s girlfriend lived with him with respect to the moorpark home petitioner did not present any testimony or documentary_evidence of the extent to which he may have used the second bedroom as an office thus petitioner has not proven that the expenses associated with the thousand oaks home were deductible under sec_162 and sec_280a rather than nondeductible personal living or family_expenses see eg 88_tc_28 74_tc_1266 accordingly we sustain respondent’s determination on this issue iii conclusion we have considered all of petitioner’s arguments and to the extent that we have not specifically addressed them we conclude that they are without merit reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issues as well as the parties’ concessions decision will be entered under rule
